 In the Matter of CLYDE-MALLORY LINESandCOMMERCIAL TELEGRA-PHERS UNION, MARINE DIVISION-A. F. OF L.Case No. 8-550CERTIFICATION OF REPRESENTATIVESMay 5,1938On February 19, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 inthe above-entitled case.On February 25, 1938, the Board issued anAmendment to the Direction of Election.2The Direction of Elec-tion, as amended, directed that an election by secret ballot be con-ducted among the radio telegraphers employed by the Clyde-MalloryLines during the pay-roll period next preceding January 11, 1938,excluding those who had since quit or been discharged for cause,but including Mitchell Gittleson and John Gillespie, who had beendischarged prior to January 11, 1938. The Decision and Direction ofElection, as amended, provided for the segregation of the ballotsof Gittleson, Gillespie, and the two men who replaced them, suchballots to be considered only if material to the ultimate result of theelection.The tabulation set forth below shows that such ballots arenot determinative in the election.Pursuant to the Decision and Direction of Election, as amended,an election by secret ballot has been conducted under the directionand supervision of the Regional Director for the Second Region(New York City), among the eligible employees of the Clyde-MalloryLines.Full opportunity was accorded all parties to this investiga-tion to participate in the conduct of the secret ballot and to makechallenges.On April 12, 1938, the said Regional Director, actingpursuant to Article III, Section 9, of the Board's Rules and Regula-tions-Series 1, as amended, issued and duly served upon the partiesan Intermediate Report on the election.No objections or exceptionsto the Intermediate Report have been filed by any of the parties.15 N. L R B. 503.2 5 N. L. R. B 507.22 DECISIONS AND ORDERS23As to the ballotingand its results,the Regional Director reportedas follows :Total number eligible to vote_____________________________28Total number of ballots cast________________________________28Total number of ballots counted_____________________________24Total number of votes in favor of American Radio Telegra-phists' Association, affiliated with the C. I. O______________7Total number of votes in favor of Commercial TelegraphersUnion, Marine Division, affiliated with the A. F. of L______17Total number in favor of neither union_____________________0Total number of blank votes________________________________0Total number of void ballots --------------------------------0Total number of challenged votes___________________________4_By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that the Commercial Telegraphers Union,Marine Division, affiliated with the A. F. of L., has been designatedand selected by a majority of the radio telegraphers employed bythe Clyde-Mallory Lines, as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of theAct, Commercial Telegraphers Union, Marine Division, affiliated withthe A. F. of L., is the exclusive representative of all such employeesfor the purpose of collective bargaining in respect to, rates of pay,wages, hours of employment, and other conditions of employment.106791-38-vol. vit-3